              Case 2:15-cv-00369-RSM Document 45 Filed 03/18/20 Page 1 of 5




 1                                                         HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE

10   MICROSOFT CORPORATION,
                                                     NO. 2:15-cv-00369 RSM
11                               Plaintiff,
12                                                   JOINT STATUS REPORT AND ORDER
            vs.                                      REGARDING CASE SCHEDULE
13
     INTERNAL REVENUE SERVICE,
14
                                 Defendant.
15
     MICROSOFT CORPORATION,                          NO. 2:15-cv-00850 RSM
16
                                 Plaintiff,
17

18          vs.

19   INTERNAL REVENUE SERVICE,

20          Defendant.

21

22          The above-captioned actions are for declaratory and injunctive relief under the Freedom

23   of Information Act (“FOIA”), 5 U.S.C. § 552, as amended, and the Administrative Procedure

24   Act, 5 U.S.C. § 701 et seq. The parties jointly request that these actions remain open. The

25



                                                                                    LAW OFFICES
      JOINT STATUS REPORT AND ORDER REGARDING CASE                      CALFO EAKES & OSTROVSKY LLP
      SCHEDULE- 1                                                        1301 SECOND AVENUE, SUITE 2800
                                                                           SEATTLE, WASHINGTON 98101
      (Case No. 2:15-cv-00369 RSM)                                      TEL (206) 407-2200 FAX (206) 407-2224
                 Case 2:15-cv-00369-RSM Document 45 Filed 03/18/20 Page 2 of 5




 1   parties agree to adopt the following procedures to resolve their outstanding disputes in these

 2   actions:

 3          1.       The parties agree that the Defendant shall complete a Vaughn index for all records

 4   that had been withheld in full based on the 5 U.S.C. § 552(b)(5) exemption. See Vaughn v.

 5   Rosen, 484 F.2d 820 (D.C. Cir. 1973). To the extent that the Defendant previously asserted an

 6   alternative basis (other than the 5 U.S.C. § 552(b)(5) exemption) for withholding the record in

 7   full, the Defendant need not include the record on the Vaughn index. To the extent that the

 8   Defendant takes the position that the record is exempt from disclosure based on an exemption

 9   (other than the 5 U.S.C. § 552(b)(5) exemption) that the Defendant did not previously assert, the

10   Defendant will include an entry in the Vaughn index for such record.

11          2.       The parties propose adoption of the following schedule for both FOIA cases:

12
                                                 SCHEDULE
13
                                      Event                                      Date
14                 Defendant to provide declaration(s)
                   concerning the adequacy of its search to the          August 31, 2020
15                 Plaintiff by:
16                 Defendant to complete Vaughn index and
                   provide to the Plaintiff by:                        November 30, 2020
17                 Plaintiff to complete list of challenges to
                   Defendant’s exemption claims on records             November 30, 2020
18
                   withheld in part and provide to Defendant by:
19                 Plaintiff to identify any remaining outstanding
                   issues requiring briefing to Defendant by:           February 14, 2021
20
                   Defendant’s motions for summary judgment
21                 (or stipulated dismissals) filed with the Court        March 31, 2021
                   by:
22

23          3.       Without prejudice to the Plaintiff’s right to raise additional issues pursuant to the

24   schedule set forth in paragraph 2, the parties presently anticipate that any dispute requiring

25   briefing may be limited to the following issues:



                                                                                        LAW OFFICES
      JOINT STATUS REPORT AND ORDER REGARDING CASE                         CALFO EAKES & OSTROVSKY LLP
      SCHEDULE- 2                                                            1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101
      (Case No. 2:15-cv-00369 RSM)                                          TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:15-cv-00369-RSM Document 45 Filed 03/18/20 Page 3 of 5




 1                 a.      Whether records created and/or assembled by the law firm Quinn Emanuel

 2          Urquhart & Sullivan, LLP, pursuant to its contract with the Defendant for the provision

 3          of services, constitute agency records under FOIA.

 4                 b.      Whether the Defendant conducted an adequate search of the hard drive of

 5          Samuel Maruca, Defendant’s former Director of Transfer Pricing Operations.

 6                 c.      Whether the Defendant’s handling of Mr. Maruca’s hard drive rendered

 7          Defendant’s search of that hard drive “unreasonable” as to Mr. Maruca’s records.

 8                 d.      Whether the Defendant properly withheld records (in whole or in part)

 9          based on a claim that such records were exempt from disclosure under 5 U.S.C. §

10          552(b)(5).

11          The parties jointly request that these actions remain open and that the Court enter an

12   order adopting the case schedule proposed in paragraph 2.

13          Respectfully submitted this 17th day of March, 2020.

14

15    BAKER & McKENZIE LLP                             CALFO EAKES & OSTROVSKY LLP
16
      By: s/ Daniel A. Rosen                           By: s/ Patricia A. Eakes
17       Daniel A. Rosen, NYBA #2790442                By: s/ Andrea D. Ostrovsky
         Pro Hac Vice                                      Patricia A. Eakes, WSBA #18888
18       452 Fifth Avenue                                  Andrea D. Ostrovsky, WSBA #37749
         New York, NY 10018                                1301 Second Avenue, Suite 2800
19       Tel: (212) 626-4272                               Seattle, WA 98101
         Fax: (212) 310-1600                               Tel: (206) 407-2200
20       Email: daniel.rosen@bakermckenzie.com             Fax: (206) 407-2224
                                                           Email: pattye@calfoeakes.com
21                                                                  andreao@calfoeakes.com
22
      Attorneys for Plaintiff Microsoft Corporation
23

24

25



                                                                                     LAW OFFICES
      JOINT STATUS REPORT AND ORDER REGARDING CASE                      CALFO EAKES & OSTROVSKY LLP
      SCHEDULE- 3                                                         1301 SECOND AVENUE, SUITE 2800
                                                                            SEATTLE, WASHINGTON 98101
      (Case No. 2:15-cv-00369 RSM)                                       TEL (206) 407-2200 FAX (206) 407-2224
               Case 2:15-cv-00369-RSM Document 45 Filed 03/18/20 Page 4 of 5




 1    U.S. DEPARTMENT OF JUSTICE
 2
      By:      s/ Richard J. Hagerman
 3          Richard J. Hagerman
            Trial Attorney, Tax Division
 4          U.S. Department of Justice
            Post Office Box 227
 5          Washington, DC 20044
            Tel: (202) 616-9832
 6          Fax: (202) 514-6866
            Email: richard.j.hagerman@usdoj.gov
 7

 8   Attorneys for Defendant Internal Revenue Service

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                                                        LAW OFFICES
      JOINT STATUS REPORT AND ORDER REGARDING CASE         CALFO EAKES & OSTROVSKY LLP
      SCHEDULE- 4                                            1301 SECOND AVENUE, SUITE 2800
                                                               SEATTLE, WASHINGTON 98101
      (Case No. 2:15-cv-00369 RSM)                          TEL (206) 407-2200 FAX (206) 407-2224
               Case 2:15-cv-00369-RSM Document 45 Filed 03/18/20 Page 5 of 5



                                                  ORDER
 1
             It is SO ORDERED this 18 day of March, 2020.
 2

 3

 4                                                A
                                                  RICARDO S. MARTINEZ
 5                                                CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8    Presented by:

 9

10    BAKER & McKENZIE LLP                            CALFO EAKES & OSTROVSKY LLP

11    By: s/ Daniel A. Rosen                          By: s/ Patricia A. Eakes
         Daniel A. Rosen, NYBA #2790442               By: s/ Andrea D. Ostrovsky
12       Pro Hac Vice                                     Patricia A. Eakes, WSBA #18888
         452 Fifth Avenue                                 Andrea D. Ostrovsky, WSBA #37749
13       New York, NY 10018                               1301 Second Avenue, Suite 2800
         Tel: (212) 626-4272                              Seattle, WA 98101
14       Fax: (212) 310-1600                              Tel: (206) 407-2200
         Email: daniel.rosen@bakermckenzie.com            Fax: (206) 407-2224
15
                                                          Email: pattye@calfoeakes.com
16                                                                 andreao@calfoeakes.com

17    Attorneys for Plaintiff Microsoft Corporation

18
      U.S. DEPARTMENT OF JUSTICE
19
      By:      s/ Richard J. Hagerman
20          Richard J. Hagerman
21          Trial Attorney, Tax Division
            U.S. Department of Justice
22          Post Office Box 227
            Washington, DC 20044
23          Tel: (202) 616-9832
            Fax: (202) 514-6866
24          Email: richard.j.hagerman@usdoj.gov
25   Attorneys for Defendant Internal Revenue Service


                                                                                LAW OFFICES
      JOINT STATUS REPORT AND ORDER REGARDING CASE                  CALFO EAKES & OSTROVSKY LLP
      SCHEDULE- 5                                                    1301 SECOND AVENUE, SUITE 2800
                                                                       SEATTLE, WASHINGTON 98101
      (Case No. 2:15-cv-00369 RSM)                                  TEL (206) 407-2200 FAX (206) 407-2224
